Arrington, J.
The appellant, John Boyd, was convicted of the crime of rape of a female child of eleven years of age, and was sentenced to serve life imprisonment in the State penitentiary, from which judgment he appeals.
 The first assignment of error argued is that the evidence is insufficient to support the verdict. We have carefully examined this record and we are. of the opinion that it would serve no purpose to set out the details. The appellant admits that someone committed the crime of rape, but contends that some other party was guilty. The testimony of the prosecutrix was that *591the appellant raped her. Although her evidence does not need corroboration, there were other facts that support her testimony. We are of the opinion that the evidence was ample to sustain the jury’s verdict.
 The appellant next assigns as error the action of the trial court in overruling* appellant’s objection made to the testimony of the witness Lambert as to an accusatory statement made by prosecutrix shortly after the alleged crime was committed. We have carefully considered this assignment in the light of the entire record and we are all of the opinion that this was. not error. Moreover, if it was error, we are confident that it did not prejudice the appellant.
Affirmed.
McGehee, G.J., and Ethridge, Gillespie and McElroy, JJ., concur.